                                                                                                4/28/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KHALED HACHEMI et al.,                                         :
                                                               :
                           Plaintiffs,                         :
                                                               :   ORDER
         -v-                                                   :
                                                               :   20-CV-10611 (LJL) (JLC)
RESTAUREX AMERICORP INC. et al.,                               :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        WHEREAS, the parties came before me for a settlement conference today and reached a

settlement in principle; and

        WHEREAS, the parties have agreed to consent to my jurisdiction over this case under 28

U.S.C. § 636(c) so that their settlement agreement may be reviewed by me given my familiarity

with its terms, and will submit a consent form as soon as practicable;

        IT IS HEREBY ORDERED that the parties are directed to file a joint letter motion along

with their settlement agreement no later than May 28, 2021 to request court approval. The

letter motion should explain why the proposed settlement is fair and reasonable and otherwise

complies with the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015). The parties are directed to this Court’s rulings in Cruz v. Relay

Delivery, Inc., 17-CV-7475 (JLC), 2018 WL 4203720 (S.D.N.Y. Sept. 4, 2018) (no

reemployment provision impermissible and provision related to communication with media

should not be overly restrictive); Rivera v. Relay Delivery, Inc., 17-CV-5012 (JLC), 2018 WL

1989618 (S.D.N.Y. Apr. 26, 2018) (release that was broader and thus more favorable to

defendants than plaintiff’s narrower release was impermissible): Mendoza v. Kidz Korner of

                                                        1
New Rochelle Inc., No. 20-CV-5761, at *1-2 (S.D.N.Y. Feb. 24, 2021) (any mutual non-

disparagement provision must include carve-out for truthfulness); and Souza v. 65 St. Marks

Bistro, 15-CV-327 (JLC), 2015 WL 7271747 (S.D.N.Y. Nov. 6, 2015) (regarding impermissible

confidentiality provisions and the proper scope of mutual general releases), for further guidance

as to permissible and impermissible terms.

       For recent settlement papers that the Court has approved, the parties are directed to the

following cases, as examples: Rodriguez v. Emenike, No. 18-CV-5786 (Dkt. Nos. 36, 38

(settlement agreement); Dkt. No. 37 (court approval order)); Yahuiti v. L Ray LLC, No. 19-CV-

1114 (Dkt. No. 24 (settlement agreement); Dkt. No. 25 (court approval order)); De Luna

Hernandez v. City Catering, No. 18-CV-3919 (Dkt. No. 49 (settlement agreement); Dkt. No. 50

(court approval order)); and Sanchez v. New York Kimchi Catering Corp., No. 16-7784 (Dkt. No.

98 (settlement agreement) and Dkt. No. 99 (court approval order).

       SO ORDERED.

Dated: April 28, 2021
       New York, New York




                                                2
